            Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AARON RICH
                             Plaintiff,

       v.                                                Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                         Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                             Defendants.

                 PLAINTIFF’S AFFIDAVIT IN SUPPORT OF DEFAULT

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Aaron Rich

submits the accompanying Affidavit in Support of Default and respectfully requests that the Clerk

of the Court enter a Default against Defendants Edward Butowsky, Matthew Couch, and America

First Media.

Dated: May 10, 2019

                                               /s/ Michael J. Gottlieb
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW
                                               Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW
                                               Washington, DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               Attorneys for Plaintiff Aaron Rich
            Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 2 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                               Plaintiff,

       v.                                                   Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                            Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                               Defendants.

                  PLAINTIFF’S AFFIDAVIT IN SUPPORT OF DEFAULT

I, Michael J. Gottlieb, certify under penalty of perjury, this 10th day of May, 2019, that:

       1.      I am attorney of record for the Plaintiff in the above-entitled case.

       2.      The Defendants Matthew Couch and America First Media (“AFM”) were

personally served with copies of Plaintiff’s Summons and Complaint on March 27, 2018, and

Defendant Butowsky was personally served with a copy of Plaintiff’s Summons and Complaint

on March 28, 2018. See Dkt. 8–10; see also D.C. Code §§ 13-423(a)(1); 13-423(a)(3); and 13-

423(a)(4).

       3.      On May 17, 2018, Defendant Butowsky filed a Motion to Dismiss. See Dkt. 19.

That same day, Defendant Couch served a Motion to Dismiss to Plaintiff’s counsel via email, but

he did not file it on the Court’s docket. See Dkt. 23 at 1 n.2. On October 31, 2018, Defendant

Butowsky filed a Motion to Transfer. See Dkt. 44. On November 21, 2018, Defendants Couch

and AFM filed a Motion to Transfer. See Dkt. 47. On March 29, 2019, the Court denied Defendant

Butowsky’s Motion to Dismiss and Motion to Transfer, and the Court denied Defendants Couch’s

and AFM’s Motion to Transfer. See 3/29/19 Minute Order.




                                                -2-
            Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 3 of 6



       4.      Under Rule 12(a)(4) of the Federal Rules of Civil Procedure, Defendants’ Answer

to the Complaint was due no later than April 12, 2019. Defendants have not answered the

Complaint. Defendants have not requested, and Plaintiff’s counsel has not agreed to, an extension

of the deadlines to file an Answer, and Defendants have not filed with the Court a Motion to extend

the deadline to file an Answer.

       5.      Separately, Plaintiff filed the parties’ Rule 26(f) Report on May 16, 2018. See Dkt.

18. In it, Defendants took the position that Initial Disclosures should be exchanged 10 days after

the Court ruled on Defendant Butowsky’s Motion to Dismiss. See Dkt. 18 at 7. Accordingly,

Plaintiff served his Initial Disclosures on April 8, 2019. Plaintiff reminded all Defendants of their

obligations to serve Initial Disclosures on April 3, 2019. Despite this, Defendants have not served

their Initial Disclosures. Defendants have not requested, and Plaintiff’s counsel has not agreed to,

an extension of time to serve Initial Disclosures, and Defendants have not filed with the Court a

Motion to extend the time for Initial Disclosures.

       6.      Defendant Butowsky only (and not Defendants Couch or AFM) has asked

Plaintiff’s counsel for an extension of deadlines with respect to certain other matters in this case,

and those deadlines have now passed.

               a.      Plaintiff filed a Motion for an Anti-Suit Injunction on March 26, 2019. See

Dkt. 52. Defendant Butowsky’s opposition was due on April 9, 2016. On or about April 8 and

April 11, 2019, Defendant Butowksy, personally and through counsel that he has retained to

represent him in other litigation, made representations to Plaintiff’s attorneys that Defendant

Butowsky had undergone certain medical procedures. Based on those representations, as a matter

of professional courtesy, and as an accommodation to Defendant Butowsky, Plaintiff’s counsel

agreed not to raise timeliness as an issue in connection with Defendant Butowsky’s opposition,




                                                -3-
            Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 4 of 6



and that opposition only, so long as Defendant Butowsky filed the opposition by May 9, 2019.

Notwithstanding having been afforded that additional time, as of the time of this affidavit being

executed, Defendant Butowsky has not filed an opposition to the Anti-Suit Motion.

               b.      On April 18, 2019, Plaintiff’s counsel notified Defendants of Plaintiff’s

intent to file an updated Rule 26(f) Report and requested comments on the same by April 26. On

April 25, 2019, Defendant Butowksy, personally and through counsel that he has retained to

represent him in other litigation, made representations to Plaintiff’s attorneys that Defendant

Butowsky had undergone certain medical procedures and also that efforts were underway to secure

local counsel for Defendant Butowsky. Based on those representations, as a matter of professional

courtesy, and as an accommodation to Defendant Butowsky, Plaintiff’s counsel agreed to

postpone filing an updated Rule 26(f) Report until after May 9. Notwithstanding having been

afforded additional time, as of the time of this affidavit being executed, Defendant Butowsky has

not provided positions with respect to the updated Rule 26 report.

               c.      Plaintiff made these accommodations while stating clearly that they applied

only to the Motion for an Anti-Suit Injunction and the filing of an updated Rule 26(f) Report, and

reiterating on several occasions that Plaintiff did not consent to any other extensions or a general

stay in the litigation. Plaintiff also made these accommodations notwithstanding that Defendant

Butowsky continued to advance (through counsel and otherwise) his active litigation in other

matters, including a separate lawsuit Defendant Butowksy filed against Plaintiff’s counsel in the

Eastern District of Texas.

       7.      In accordance with Rule 4(g), Federal Rules of Civil Procedure, upon information

and belief, I allege that Defendants Butowsky and Couch are neither infants nor incompetent

persons requiring special service. In accordance with the Soldiers and Sailors Civil Relief Act of




                                               -4-
            Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 5 of 6



1940, I have caused careful investigation to be made to ascertain whether or not the above-named

individual defendants are in the military service of the United States or its Allies and that as a

result of said investigation, I hereby allege that said defendants are not in the military service of

the United States or its Allies, that is to say said defendants have not been discovered to be a

member of the Army of the United States, the United States Navy, the Marine Corps, the Coast

Guard and are not officers of the public Health Service detailed by proper authority for duty either

with the Army or Navy, and said defendants are not on active duty with any branches aforesaid,

nor are said defendants under training or education under the supervision of the United States

preliminary to induction in to the military services; and said defendants are not serving with the

forces of any nation with which the United States is allied in the prosecution of any war, nor have

said defendants been ordered to report for induction under the Selective Training and Service Act

of 1940, as amended, nor are the defendants members of the Enlisted Reserve Corps ordered to

report for military service.     Defendant Butowsky is the managing partner of Chapwood

Investments, LLC and Defendant Couch is the founder of America First Media, which is a legal

entity organized under the laws of the State of Arkansas.

       8.      I hereby make application to the Clerk of this Court for entry of default as to

Defendants Butowsky, Couch, and America First Media, pursuant to Rule 55(a), Federal Rules of

Civil Procedure.

Dated: May 10, 2019.

                                                /s/ Michael J. Gottlieb
                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR GALLAGHER LLP
                                                1875 K Street NW
                                                Washington, DC 20006
                                                Tel: (202) 303-1442
                                                Fax: (202) 303-2000




                                                -5-
          Case 1:18-cv-00681-RJL Document 57 Filed 05/10/19 Page 6 of 6



                                                 mgottlieb@willkie.com

                                                 Attorney for Plaintiff Aaron Rich




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, a copy of the foregoing document was emailed to

Defendant Edward Butowsky at ebutowsky@gmail.com and Matthew Couch and America First

Media via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in writing to

receive filings via email pending registration to receive electronic notification of filings.



       Dated: May 10, 2019

                                               /s/ Michael J. Gottlieb
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW
                                               Washington, DC 20006
                                               Tel: (202) 303-1442
                                               Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               Attorney for Plaintiff Aaron Rich




                                                 -6-
